Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 13, 2015

The Court of Appeals hereby passes the following order:

A15A2065. LISA BROWN v. GARY IVORY.

      On December 17, 2012, the trial court entered an order modifying child custody
and support. On February 23, 2015, the mother filed a motion to set aside the trial
court’s order for lack of personal and subject matter jurisdiction. The trial court
denied the motion, and the mother filed this direct appeal from that order. We,
however, lack jurisdiction.
      An appeal from the denial of a motion to set aside on grounds authorized under
OCGA § 9-11-60 (d) must be taken by application for discretionary appeal. OCGA
§ 5-6-35 (a) (8). Since the mother failed to follow the required procedure, her appeal
is DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            07/13/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.